Lumpkin, J.,
specially concurring. I concur in the judgment; but I do not assent to the proposition that it is an invariable rule that in all cases depending upon circumstantial evidence an omission to charge the rule on that subject, stated in the Renal Code, § 1010, will require a new trial. Penal Code (1910), §§ 1010, 1013; Barrow v. State, 80 Ga. 191 (3), 193 (5 S. E. 64) ; Hamilton v. State, 96 Ga. 301 (22 S. E. 528); McElroy v. State, 125 Ga. 37 (2), 39 (53 S. E. 759). In the present case I think such failure furnishes ground for a new trial.